Name: 2011/881/EU: Commission Implementing Decision of 21Ã December 2011 concerning the adoption of a financing decision to support voluntary surveillance studies on honeybee colony losses (notified under document C(2011) 9597)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  research and intellectual property;  EU finance;  agricultural policy
 Date Published: 2011-12-23

 23.12.2011 EN Official Journal of the European Union L 343/119 COMMISSION IMPLEMENTING DECISION of 21 December 2011 concerning the adoption of a financing decision to support voluntary surveillance studies on honeybee colony losses (notified under document C(2011) 9597) (2011/881/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Articles 22 to 24 thereof, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 75(2) thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (3) (hereinafter referred to as the Implementing Rules), and in particular Article 90 thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Communitys financial contribution on expenditure in the veterinary field. (2) In particular, Article 22 of Decision 2009/470/EC provides that the Community may undertake or assist the Member States in undertaking the technical and scientific measures necessary for the development of Community veterinary legislation. (3) The Communication from the Commission to the European Parliament and the Council on honeybee health (4) gives an overview of the Commissions actions already undertaken and ongoing as regards honeybee health in the EU. The main issue addressed by the communication is the mortality of bees. Such mortalities have been reported in several countries in the world and also in the EU. (4) In 2009 the EFSA project Bee mortality and bee surveillance in Europe concluded that the surveillance systems in the EU are, in general, weak and that there is a lack of data at Member States level and a lack of comparable data at EU level. (5) The main actions Commission proposed were the appointment of an EU reference laboratory (EURL) for bee health and the launch of surveillance studies on honeybee colony losses supported for the technical aspects by the EURL, and co-financed by the Commission. (6) The first step has been already completed as the EURL for bee health has been appointed with Commission Regulation (EU) No 87/2011 (5) and it is operational since 1 April 2011 (ANSES  Sophia Antipolis  FR). (7) As requested by the Commission, the EURL for bee health has produced a technical document Basis for a pilot surveillance project on honey bee colony losses (available at http://ec.europa.eu/food/animal/liveanimals/bees/bee_health_en.htm) providing guidance to Member States to elaborate their surveillance studies. (8) In order to improve the availability of data on bee health it is appropriate to assist and support certain surveillance studies in Member States on honeybee losses. (9) Member States were invited to send to the Commission their surveillance studies based on the technical document of the EURL for bee health by 30 September 2011. (10) 20 Member States have sent their proposals for the surveillance studies. These proposals are being technically and financially evaluated in order to assess their conformity with the technical document Basis for a pilot surveillance project on honey bee colony losses. After the evaluation and selection process the rate of co-financing that will not exceed 70 % and the amount of the individual contribution to each Member State will be fixed by means of a subsequent Commission Decision. (11) The surveillance studies need to include controls on apiaries in the period preceding the winter followed by a visit after the winter. Another visit is planned during the summer. Therefore, depending on the design of the Member States programmes, the first visit is expected to be carried out before winter of 2012 while the second is expected to be carried out the following year. For this reason, it is opportune to consider the period of application of this Decision starting from 1 January 2012 until 30 June 2013. (12) It is appropriate to establish financing by the Union for the studies by allocating EUR 3 750 000. (13) This Decision constitutes a financing decision within the meaning of Article 75(2) of Regulation (EC, Euratom) No 1605/2002 and Article 90 of Regulation (EC, Euratom) No 2342/2002. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The contribution of the European Union for the implementation of the surveillance studies on honeybee colony losses action is set at EUR 3 750 000. The contribution applies to the period from 1 January 2012 to 30 June 2013. 2. The contribution referred to in paragraph 1 for a maximum of 70 % is limited to costs relating to: (i) carry out laboratory tests; and (ii) staff specifically allocated for:  carrying out sampling, and  monitoring the health status of apiaries and bee colonies. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 December 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 357, 31.12.2002, p. 1. (4) COM(2010) 714 final. (5) OJ L 29, 3.2.2011, p. 1.